Citation Nr: 1646455	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  11-03 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from January 1997 to May 1997 and on active duty in the U.S. Army from February 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which denied service connection for, inter alia, posttraumatic stress disorder (PTSD) and schizophrenia.  The Veteran filed a Notice of Disagreement (NOD) in March 2010; the RO issued a Statement of the Case (SOC) in January 2011.  The Veteran timely appealed the decision in February 2011.  The RO issued Supplemental Statements of the Case in February 2012 and July 2014.  

The Board notes that, in his substantive appeal in February 2011, the Veteran sought to appeal solely the denial of service connection for PTSD, and not schizophrenia.  However, the RO continued to address both conditions in its Supplemental Statements of the Case.  Therefore, the Board finds that the issue of entitlement to service connection for schizophrenia is properly before it and can be decided herein.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to untimeliness of substantive appeal by taking action which leads the veteran to believe that an appeal has been perfected).  In addition, the Board notes that its June 2014 remand also waived any jurisdictional issues. Id. 

In June 2014, the Board denied the Veteran's claim for service connection for PTSD and remanded the claim for schizophrenia for further development, to include an addendum opinion from a VA examiner. 

The Board notes that the Veteran was originally represented in this matter by the Military Order of the Purple Heart.  However, in March 2010, the Veteran submitted a new VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), appointing the Arkansas Department of Veterans Affairs as his representative.  Then, in January 2011, the Veteran submitted a new VA Form 21-22, appointing Disabled American Veterans as his representative.  The Board recognizes the change in representation and such is reflected on the title page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  
FINDING OF FACT

Schizophrenia was not manifested during service, and the weight of the probative evidence is against a finding that such a disorder is causally or etiologically related to service. 


CONCLUSION OF LAW

The criteria for service connection for schizophrenia are not met.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R  
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable RO decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2009 letter, sent prior to the initial unfavorable decision issued in October 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date. 

 VA has also satisfied its duty to assist the Veteran in the development of his claim. This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, service treatment records, Social Security Administration (SSA) records, as well as post-service VA treatment records, have all been obtained and considered.  Therefore, the Board finds that VA has satisfied the duty to assist in this regard.  Moreover, neither the Veteran nor his representative has identified any additional, outstanding records that have not been requested or obtained.

As noted in the Introduction, in June 2014, the Board remanded this matter for further development. Specifically, the RO was asked to return the file to a previous VA examiner, to address the etiology of the Veteran's schizophrenia/schizoaffective disorder.  In July 2014, the examiner provided an addendum opinion. 

As for the examiner's opinion, the Board finds that such is adequate for adjudication purposes.  In this regard, the examiner's opinion was predicated on an interview with the Veteran and complete review of the record.  She proffered an opinion that considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met. 

Thus, the Board finds that VA has fully satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303 (a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred during service.  Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir 2004).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychoses, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  According to 38 C.F.R. § 3.384, the term "psychosis" includes schizophrenia.

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records are silent as to complaints of psychiatric illness.  In a November 1993 Report of Medical Examination, the Veteran's psychiatric health was noted as normal.  In November 1996, the Veteran completed a Report of Medical History in which he denied depression or nervous troubles of any sort.

In a March 2004 post-deployment health assessment, the Veteran stated he was not interested in receiving help for a stress, emotional, alcohol, or family problem.  He further reported that in the previous 2 weeks, he had not been bothered by a lack of interest of pleasure in doing things, feelings of depression, suicidal ideation, nightmares, avoidance of certain thoughts or situations, constant feelings of being on guard, watchful or easily startled, or feelings of detachment or numbness.

In late April 2005, the Veteran was voluntarily hospitalized following a suicide attempt.  At the time of admission, the Veteran tested positive for marijuana, amphetamines, and opiates.  He indicated that he was feeling depressed and withdrawn, and had cut his wrist.  On examination, he was alert and oriented, anxious and withdrawn.  He appeared at that time to be responding to internal stimuli, and his thought content revealed non-systemized paranoid ideation with some depression.  The Veteran was diagnosed at that time with substance-induced mood disorder; substance-induced psychosis; and polysubstance dependence-marijuana, amphetamines and opiates.  Dysthymic disorder was ruled out. 

The Veteran was re-hospitalized in June 2005 with complaints of depression and suicidal thoughts.  He was found to be alert and oriented, calm and withdrawn.  Thought content revealed no paranoid thoughts.  There was evidence of depression.  Doctors found no evidence of symptoms of psychosis.  The Veteran was discharged after 5 days. 

In March 2009, Dr. L.L. submitted a letter in support of the Veteran's claim, stating the Veteran suffered from severe psychosis consistent with the diagnosis of schizophrenia.  The doctor indicated that the Veteran's symptoms were unassociated with illicit drug use.  He indicated that the Veteran had a poor prognosis and would likely suffer future episodes, with or without treatment. 

In March 2009, the Veteran submitted a statement asserting that his family and friends told him there had been a severe change in the way he acted since returning from service.

Also in March 2009, the Veteran's father submitted a statement in which he asserted that prior to his military service, the Veteran had begun to build a good life for himself and that, aside from minor problems with the law in his late teens, he was always kind and respectful towards other people.  The Veteran's father stated the Veteran was never a violent person and had many close friends, and was married, prior to service.  He contended that once the Veteran returned from service, he was mean and violent, beat his wife, destroyed property, threatened to kill family members, and attempted suicide. 

The same month, the Veteran's mother submitted a statement in which she asserted that since the Veteran's separation from service in 2004, he was unable to be self-sufficient, and had struggled with extreme anger and anxiety.  The Veteran's sister also submitted a statement in March 2009, in which she indicated that the Veteran had been respectful to others before service, but since his return had changed into someone who beat his wife, was arrested for driving drunk, and who attempted suicide. 

In July 2009 the Veteran underwent a VA examination.  The Veteran reported feeling depressed and hopeless.  He endorsed some auditory hallucinations and a significant amount of delusional material.  On examination, the Veteran was fully cooperative, with normal speech.  His mood was anxious.  The examiner diagnosed schizophrenia, paranoid type, chronic.  The examiner did not opine as to the etiology of the disorder.

In November 2010, the Veteran underwent a VA PTSD examination.  At that time, he indicated that he started drinking and using "many kinds" of drugs at age 17, which continued throughout his military career.  He received an Article 15 while in service, for possession of drug paraphernalia.  In 2005, he was sent to prison after being arrested for driving while intoxicated 3 times.  The Veteran reported that, if he did not take his medication, he would have nightmares about people trying to kill him.  He described paranoid thoughts and high levels of constant stress.  He also described a past history of significant delusional content and some auditory and visual hallucinations, but that such had abated over the past 2 years, due to his medication regimen.  On examination, the Veteran was found to be cooperative, with a euthymic mood and appropriate affect.  His thought processes and associations were logical with no gross confusion noted.  He was oriented on all spheres, without delusions, hallucinations, suicidal ideation or homicidal intent.  The examiner found the Veteran's insight and judgment to be fair.  The examiner ruled out a diagnosis of PTSD, finding instead that it was likely that the Veteran's symptoms were due to his schizophrenia or schizoaffective disorder.  The examiner did not opine as to the etiology of such disorder. 

A February 18, 2010 VA treatment record noted Axis I diagnoses of schizophrenia, undifferentiated, and adjustment disorder with depressed mood.

In March 2011, the November 2010 VA examiner provided an addendum opinion in which she detailed the Veteran's history of polysubstance abuse.  She indicated that both the July 2009 and November 2010 VA examinations were consistent with a conclusion that the Veteran's psychiatric issues were most likely schizophrenia or schizoaffective disorder with significant polysubstance abuse history.  She indicated that her finding of such, in the November 2010 VA examination, remained unchanged. 

In a September 2011 VA treatment note, the Veteran was seen for a follow-up appointment.  At that time, the Veteran had refrained from using drugs for almost a month, and was not taking medication for his psychiatric issues.  He reported that it had been a "very long time" since he had heard voices.  The VA physician reviewed the Veteran's psychiatric notes at that time and indicated that he was unsure if the Veteran continued to suffer from schizophrenia or if drug-induced psychosis had been the problem.  He advised the Veteran to remain sober and free from drugs, and found that he was in sustained remission with an "uncertain" diagnosis of schizophrenia. 

In June 2014, following the Board's remand, the VA examiner who authored the November 2010 and March 2011 opinions, was asked to provide an addendum opinion which specifically addressed the etiology of the Veteran's schizophrenia/schizoaffective disorder.  She was also asked to discuss whether the Veteran's May to June 2005 hospitalization was evidence of a manifestation of the disorder, and to take into consideration the statements submitted by the Veteran's family members. 

In her July 2014 addendum opinion, the examiner concluded that it was less likely than not that the Veteran's schizophrenia/schizoaffective disorder was incurred in or caused by his military service.  In a detailed rationale, the examiner indicated that the Veteran's 2005 hospitalization was a reflection of substance related disorders and, as his system was cleared of substances during said hospitalizations, his symptoms decreased and his thought processes cleared.  She noted that the Veteran was diagnosed at the time with substance-related disorders, including substance induced mood and psychotic disorders.  As concerned the statements by the Veteran's family members, the examiner noted that they were indicative of the frequency and breadth of the Veteran's polysubstance use, showing his use of cocaine and methamphetamine.  The examiner noted that such substances frequently caused psychotic-like symptoms, including those noted by the Veteran's family. 

In a letter dated August 2014, Dr. F.H. assessed the Veteran's diagnosis as schizophrenia, with current and past symptoms of auditory and visual hallucinations, paranoia and persecutory delusions.  Dr. F.H. indicated that he had been treating the Veteran for a few years, and it was his opinion that the Veteran's symptoms were not substance-induced.  He explained that the Veteran had sought treatment at the doctor's inpatient facility on numerous occasions and displayed typical schizophrenic symptoms during his stays. 

Based on the evidence above, the Board finds that the Veteran's claim for service connection must be denied.  The Board finds that the July 2014 opinion is the most probative evidence of record concerning the etiology of the Veteran's schizophrenia.  The VA examiner provided her opinion after reviewing the claims file and examining the Veteran, and the opinion reflects consideration of all relevant facts and evidence.  Importantly, the examiner provided a detailed rationale for her conclusion that there was no nexus between the Veteran's military service and his schizophrenia.  See Nieves-Rodriguez, supra (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); Stefl, supra.

The Board notes that both Dr. L.L.'s March 2009 letter and Dr. F.H.'s August 2014 letter indicate that the Veteran's schizophrenia and schizophrenic symptoms were not associated with, or induced by, his substance abuse.  Both medical doctors indicated that the Veteran's symptoms did not improve even after treatment.  However, neither letter addresses a nexus, if any, between the Veteran's military service and his schizophrenia.  Also, the letters do not reflect a complete review of the Veteran's file, which contains such relevant information as a description of the Veteran's mental status during his military service and evidence of post-service hospitalizations in 2005 during which time substance-induced mood disorder was assessed.  Accordingly, the Board assigns them low probative weight on the question before it, that of nexus.  Consequently, the letters are insufficient to persuade the Board that the Veteran's claimed disorder had its onset in service.  

As concerns a finding of presumptive service connection, the Veteran's STRs do not reveal complaints, treatment, or diagnosis of schizophrenia.  Although schizophrenia is an enumerated "chronic disease" under 38 C.F.R. § 3.309 (a), this disorder is not shown in service.  That is, 38 C.F.R. § 3.303 (b) equates "shown in service" with a reliable diagnosis of the chronic disease while in service.  Walker, 708 F.3d at 1339.  Here, no such diagnosis of schizophrenia is of record during service.  It follows that, under 38 C.F.R. § 3.303 (b), this case does not meet the test for "chronic disease" as set forth in lieu of a medical nexus.  There is also no credible evidence of manifestation of symptoms in service.  A contemporaneous statement as to a declarant's then-existing physical condition, such as his separation examination, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid.  803(3).  Therefore, the March 2004 post-deployment health assessment at which time the Veteran denied any relevant complaints is accepted as the credible and accurate account of his mental status during service.  The Board acknowledges that, in April 2005-that is, within a year of the Veteran's April 2004 separation-the Veteran was hospitalized with psychiatric symptoms.  However, at that time, a diagnosis of substance-induced mood disorder was made, and there was an explicit finding that the Veteran had no symptoms of psychosis.  Therefore, given the lack of any probative evidence of a psychosis, as defined by VA regulations, within one year of service, or credible evidence of symptoms in service and ever since service, presumptive service connection on the basis of a chronic disease or service connection based on continuity of symptomatology is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.  

Throughout the appeal, the Veteran has generally contended on his own behalf that his schizophrenia is related to his military service.  In addition, his parents and sister each provided detailed statements in which they assert a link between the Veteran's service and his disorder.  The Board notes that the Veteran and his family members are competent to describe psychiatric symptoms, such as the Veteran's angry outbursts, threatening behavior, and suicide attempts.  However, as to the etiology of schizophrenia, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, the issue of whether a lay person is competent to diagnose a mental disorder and opine as to its cause is not unique to veterans law.  See generally Restatement (Third) of Torts: Phys. & Emot. Harm, § 4 (2010) (reviewing evidentiary rulings on proving the existence of emotional harm and its likely causes from several jurisdictions).  To the extent that other courts have addressed the weight to be given to lay evidence on this issue, the Board finds the logic and reasoning of these cases useful.  Generally, courts have required objective indicia or "some guarantee of genuineness" sufficient to verify the existence of a mental injury or emotional harm.  Johnson v. State, 334 N.E.2d 590, 592 (N.Y. 1975).  The rationale given for this rule is that mental disturbance is easily simulated.  The requirement of objective indicia may be met by clear medical proof of the existence of the claimed injury.  The Board concludes that this rule is compatible with the veterans benefits system.  VA regulations already require medical proof that psychoses and posttraumatic stress disorder (PTSD) are diagnosed in conformity with the medical standards contained in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorder, Fifth Ed.  See 38 C.F.R. §§ 3.304(f), 3.384, 4.125(a) (2015).  Although the Board recognizes that a lay person may competently report subjective feelings, the Board looks to the medical evidence of record to determine whether a current psychiatric disability exists and whether a relationship exists to service.  Here, the most probative medical opinion evidence shows that the Veteran does not have a chronic acquired psychiatric disability related to service.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for schizophrenia.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for schizophrenia is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


